                 Case 2:19-cv-01614-JCM-DJA Document 9 Filed 10/11/19 Page 1 of 3



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   COUNSEL FOR TRANS UNION LLC
 7   **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT
12
                                     FOR THE DISTRICT OF NEVADA
13
     KAYE A. CUBA,                                         Case No. 2:19-cv-01614-JCM-DJA
14
                               Plaintiff,                  JOINT STIPULATION AND ORDER
15                                                         EXTENDING DEFENDANT TRANS
     v.                                                    UNION LLC’S TIME TO FILE AN
16
                                                           ANSWER OR OTHERWISE RESPOND
     PNC BANK N.A. d/b/a PNC MORTGAGE,                     TO PLAINTIFF’S COMPLAINT
17   EXPERIAN INFORMATION SOLUTIONS,
     INC., EQUIFAX INFORMATION SERVICES,                   (FIRST REQUEST)
18
     LLC and TRANS UNION LLC,
19
                               Defendants.
20

21

22               Plaintiff Kaye A. Cuba (“Plaintiff”), and Defendant Trans Union LLC (“Trans Union”),

23   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans

24   Union’s Time to Respond to Plaintiff’s Complaint.

25               On September 13, 2019, Plaintiff filed her Complaint. On September 24, 2019, Trans

26   Union was served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or

27   otherwise respond to Plaintiff’s Complaint is October 15, 2019.

28

                                                                                                   1
     4017205.1
                 Case 2:19-cv-01614-JCM-DJA Document 9 Filed 10/11/19 Page 2 of 3



 1               Trans Union requires additional time to investigate, locate and assemble documents

 2   relating to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to

 3   review the documents and respond to the allegations in Plaintiff’s Complaint.

 4               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 5   otherwise respond to Plaintiff’s Complaint up to and including November 5, 2019. This is the

 6   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 7
     Dated this 11th day of October 2019.
 8
                                               QUILLING SELANDER LOWNDS
 9                                              WINSLETT & MOSER, P.C.
10
                                               /s/ Jennifer Bergh
11                                             Jennifer Bergh
                                               Nevada Bar No. 14480
12                                             6900 N. Dallas Parkway, Suite 800
                                               Plano, Texas 75024
13                                             Telephone: (214) 560-5460
                                               Facsimile: (214) 871-2111
14                                             jbergh@qslwm.com
15                                             Counsel for Trans Union LLC

16

17                                             KAZEROUNI LAW GROUP, APC

18                                             /s/ Gustavo Ponce
                                               Gustavo Ponce, Esq.
19
                                               Nevada Bar No. 15084
20                                             6069 South Fort Apache Road, Suite 100
                                               Las Vegas, Nevada 89148
21                                             Telephone: (800) 400-6808
                                               Facsimile: (800) 520-5523
22                                             gustavo@kazlg.com
                                               Counsel for Plaintiff
23

24

25

26

27

28

                                                                                                    2
     4017205.1
                 Case 2:19-cv-01614-JCM-DJA Document 9 Filed 10/11/19 Page 3 of 3



 1                                                 ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4          Dated this 16th day of October, 2019.
             Dated this ______ day of ______________________, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     4017205.1
